Gray, C. J.
The report shows that Irons had agreed to sell, and Hobbs to buy, the whole quantity of ashes at a certain price by the bushel; and that Irons had been directed by Hobbs to remove the ashes, and, acting as his agent, had removed a considerable part of them to a place designated by Hobbs, before they were attached as the property of Irons. It was not contended at the trial, nor at the argument, that, if the title passed, it was by way of pledge or mortgage. These facts show, 1st, a contract by which the title to the whole quantity passed immediately, as between the parties; and 2d, an actual delivery of part, in token of a delivery of the whole, which was sufficient to enable the buyer to hold the property as against an attaching creditor of the seller. Leonard v. Davis, 1 Black, 476. Macomber v. Parker, 13 Pick. 175. Legg v. Willard, 17 Pick. 140. Riddle v. Varnum, 20 Pick. 280. Stinson v. Clark, 6 Allen, 340. Ingalls v. Herrick, 108 Mass. 351. By the terms of the report, therefore, there must be

Judgment for the plaintiff for the larger sum.